In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-17-00140-CR


                        SULLIVAN O’NEAL ARNOLD III, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 426th District Court
                                       Bell County, Texas
                   Trial Court No. 75673, Honorable Martha J. Trudo, Presiding

                                          October 13, 2017

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

        Sullivan O’Neal Arnold (appellant) appeals his conviction for assaulting a family

or household member. His two issues involve whether 1) the evidence was sufficient to

establish the element of bodily injury and 2) whether the trial court erred in overruling

his objection to a lay witness who purportedly rendered an expert opinion. We affirm.1




        1
          Because this appeal was transferred from the Third Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this court.
See TEX. R. APP. P. 41.3.
         Issue One

         The State indicted appellant for assault. The latter crime occurs when, among

other things, one “intentionally, knowingly, or recklessly causes bodily injury to another.”

TEX. PENAL CODE ANN. § 22.01(a) (West Supp. 2016). “Bodily injury” means “physical

pain, illness, or any impairment of physical condition.” Id. § 1.07(8); Marshall v. State,

479 S.W.3d 840, 844 (Tex. Crim. App. 2016). According to appellant, the evidence is

insufficient to prove bodily injury because investigating officers allegedly testified that

appellant’s victim had suffered no injury.

         We apply the standard of review discussed in Marshall v. State, mentioned

above.     With that standard in mind, we first note that the investigating officers did not

testify that the victim suffered no injuries. Instead, one or more said that they did not

observe injuries when taking the victim’s report. Yet, at least one officer testified that

bruising may appear several days later and that pictures of the victim taken later

showed bruising.

         The victim also testified that appellant accused her of being in a relationship with

another individual, began hitting her with a book bag, struck her with his fists when the

book bag tore, kicked her while she was on the ground, and stuck a thumb in her eye.

Aspects of the assault caused her “pain,” or as she said at one time during her

testimony, “it really hurt.”

         The foregoing evidence is sufficient to enable a rational jury to find, beyond

reasonable doubt, that the victim suffered physical pain and, therefore, bodily injury as

encompassed in § 1.07(8) and § 22.01(a) of the Penal Code.                Any contradictory

evidence was subject to rejection by the fact-finder if it so chose, and it obviously so

chose.

                                               2
      Issue Two

      Next, appellant argues that the trial court “erred in allowing a lay witness to give

an opinion where he had no personal knowledge or expertise to do so.” This opinion

consisted of an officer testifying that the victim’s “injuries could have become apparent

days after the alleged assault in this case despite the fact that he did not interview [the

victim] days later to determine if that was the case and had no medical expertise to

render such an opinion.” We overrule the issue.

      Before the officer in question uttered the objectionable opinion, another

employee of the police department who happened to be a detective had been called to

testify. As the detective was being asked by defense counsel about the contents of a

report she wrote, she mentioned that it “also says there are times when injuries are not

present until following days after.” Defense counsel did not object to that statement,

though he attempted to illustrate via additional questioning that the detective had little

medical training. Identical testimony having been admitted previously without objection,

appellant rendered harmless any supposed error arising from its admission. Ponce-

Torres v. State, No. 03-16-00099-CR, 2017 Tex. App. LEXIS 6201, at *6-7 (Tex. App.—

Austin July 6, 2017, no pet.) (mem. op., not designated for publication) (stating that the

improper admission of evidence will not result in reversal when other such evidence

was received without objection, either before or after the ruling about which appellant

complains).

      Having overruled appellant’s issues, we affirm the trial court’s judgment.



                                                               Brian Quinn
                                                               Chief Justice
Do not publish.

                                            3